                                                                 1


1                   IN THE UNITED STATES DISTRICT COURT

2                   FOR THE SOUTHERN DISTRICT OF TEXAS

3                            HOUSTON DIVISION

4    SIX DIMENSIONS, INC.,        §
                                   §
5     Plaintiff,                   §
                                   §
6    v.                           § CIVIL ACTION NO. H-17-2680
                                   §
7    PERFICIENT, INC., and LYNN M.§ December 14, 2018
     BRADING,                      §
8                                  §
      DEFENDANTS.                  §
9

10

11                  TRANSCRIPT OF PRETRIAL PROCEEDING
                     BEFORE THE HONORABLE PETER BRAY
12                       MAGISTRATE COURT JUDGE

13   APPEARANCES:

14   For the Plaintiff:       JOHN PETER BOSTANY, ESQ.
                              The Bostany Law Firm PLLC
15                            3rd World Financial Center
                              24th Floor
16                            New York, NY 10281

17
     For the Defendants:      PATRICK S RICHTER, ESQ.
18                            Jackson Lewis PC
                              816 Congress Avenue
19                            Ste 1530
                              Austin TX 78701
20

21

22

23

24
     Produced by mechanical stenography; computer-aided
25   transcription

                       Ornelas Reporting Services
                                                                   2


1    (In open court)

2            THE COURT:     Welcome.    Come on up and announce your

3    appearances, please.

4            MR. BOSTANY:    Good afternoon, Judge.    John Bostany for

5    the plaintiffs Six Dimensions.

6            THE COURT:     Welcome.

7            MR. RICHTER:    Patrick Richter for the defendants

8    Perficient.   And we're ready.

9            THE COURT:     Yes, sir.

10           So can we start with what I think is the more

11   troubling issue.    "A" it's not.    But it's really these text

12   messages.    So first off I think that Ms. Brading would have by

13   virtue of the New York case, had some reason to believe that

14   keeping communications between her and people at Six Dimensions

15   and Perficient that she should have preserved these text

16   messages.    So -- and it's hard for -- and I have read the

17   briefing and I understand that -- the response well.     The New

18   York case has nothing whatsoever to do with this, and it was

19   dismissed.    But it was dismissed for venue, and it's clear that

20   it was going to get refiled.      So that's where I'm at on that.

21           And by the way, I wanted to also mention nobody really

22   cited rule 37E.    Rule 37E is the rule here.

23           And so -- now this is directed to Mr. Bostany.       You

24   got to jump through a lot of traps before you get to, you know,

25   the relief that you're seeking, which is, you know, that they

                        Ornelas Reporting Services
                                                                   3


1    can't present any evidence at trial.       I mean, you have got to

2    first show that electronic information should have been

3    preserved.    Second, that reasonable steps were not taken to

4    preserve it.   Third, that it cannot be restored through

5    additional discovery.     Then, I have to find prejudice, and then

6    I have to find that Ms. Brading acted with the intent to

7    deprive another party of the use of the information in

8    litigation.    And only then can you have sanctions.    And then

9    the sanctions that can be imposed have to be the least

10   sanction.    I mean, you just don't just jump to striking

11   answers.    Okay.   So let's back it up and try to step through

12   this and see where we're at.       That's kind of my view on this.

13              So I really think she should have preserved the

14   electronic text messages.    But who submitted these today?

15              MR. RICHTER:   I did.

16              THE COURT:   You did.   Okay.   Let me ask you about a

17   couple of them that appear to me -- so do you have your own

18   copy there?

19              MR. RICHTER:   I do.

20              THE COURT:   Look at Brading 26.   And by the way, do

21   you want to submit this as an exhibit to this hearing so that

22   we can just have it as part of the record?

23              MR. RICHTER:   Yes, that's fine.

24              THE COURT:   All right.    So Brading 12 through 44 are

25   admitted as Defendant's Exhibit 1 to this hearing, okay.      And

                         Ornelas Reporting Services
                                                                   4


1    you keep it.   Mark it.    And you just keep it so that if there's

2    some sort of later litigation about this -- and y'all exchange

3    what this is so that you can agree that this was the exhibit.

4               MR. RICHTER:   I provided copies to Mr. Bostany.

5               THE COURT:   You see what I am saying, though, because

6    the Court is not going to keep it.

7               MR. RICHTER:   I do.

8               THE COURT:   All right.

9               MR. BOSTANY:   Your Honor, can I just suggest that as

10   you're calling out specific pages from the document that

11   Mr. Richter handed me a few minutes ago, that I indicated if

12   it's already been filed as an exhibit to the Brading

13   deposition, which a lot of these were.

14              THE COURT:   No, no, no.   This is an exhibit to this

15   hearing.

16              MR. BOSTANY:   No, but I was just going to blurt out

17   the exhibit numbers so that you can call.

18              THE COURT:   That's what I just did.    Just -- you're

19   going to confuse everything.      Brading 26, look at that.

20              MR. BOSTANY:   Yes, sir.

21              THE COURT:   See how it's cut off.

22              MR. BOSTANY:   I do.

23              THE COURT:   Is there another page where that picks up?

24              MR. RICHTER:   I do not believe so.

25              THE COURT:   So is something missing?

                       Ornelas Reporting Services
                                                                     5


1               MR. RICHTER:   I don't have an answer to that.

2               THE COURT:   So it looks like something is missing.

3    Doesn't it kind of look like something is missing, like she

4    didn't get the whole thing?

5               MR. RICHTER:   Yes.

6               THE COURT:   Okay.

7               MR. RICHTER:   I mean, that's possible.   I don't know

8    that there was a response, that you can read the bottom of

9    that.   It says, "I'll keep it in mind."

10              I don't know what, if anything, goes beyond that.

11              THE COURT:   Right.    And we don't know a date this was

12   sent.

13              MR. RICHTER:   I believe --

14              THE COURT:   We kind of think --

15              MR. RICHTER:   Judge, I'm sorry.   I don't mean to

16   interrupt.    I believe page 26 is a continuation of the message

17   of the conversation that was on page 25.      Because if you read

18   what she says on 25.

19              THE COURT:   I'm agreeing with you.

20              MR. RICHTER:   Okay.

21              THE COURT:   I'm agreeing with you.   This is a ghost

22   message.

23              Now here -- let me throw something else out to you,

24   Mr. Bostany.   She did testify that she screen shotted all of

25   the messages that she had on that phone and she kept them and

                       Ornelas Reporting Services
                                                                    6


1    she turned them over to counsel, right.     I mean, that was her

2    testimony.   And you said a number of times in your papers that

3    she admits to -- I mean, this is part of -- this is what makes

4    some of this very difficult, and this is why I made you come

5    here, because you're saying things in here that are just sort

6    of over the top the in my view, that Ms. Brading is not

7    anywhere admitting that she destroyed evidence.      Is she?

8               MR. BOSTANY:   Well, Your Honor, if I could just reply

9    quickly.    She admitted that she destroyed the phone in March of

10   2003.

11              THE COURT:   Destroyed?

12              MR. BOSTANY:   Disposed of, Your Honor.

13              THE COURT:   Okay.   So this is what I'm saying.    Let's

14   talk about what it really is.      What did she do with the phone?

15              MR. BOSTANY:   But just to put us in context.

16              THE COURT:   You don't want to answer my question?

17              MR. BOSTANY:   I'm sorry, I had a couple of remarks I

18   wanted to make.

19              THE COURT:   Oh, I know.   You want to say what you want

20   to say, and I'm going to let you.      But I want to get my

21   understandings because -- and I am not trying to be rude to

22   you.    This is just how I am.    I'm from New York too, okay.     So

23   I need to know the answers to my questions, otherwise I can't

24   figure any of this out.

25              MR. BOSTANY:   I'm from Missouri.

                       Ornelas Reporting Services
                                                                   7


1            THE COURT:   You're form Missouri.    You sound like

2    you're from New York.

3            MR. BOSTANY:     Well, I spent some time in New York.

4            THE COURT:   Oh, all right.

5            MR. BOSTANY:     And I live in Florida currently.

6            THE COURT:   Well, that's what it is then.    All right.

7    So, look, what did she do with the phone, from your point of

8    view?

9            MR. BOSTANY:     According to her testimony, Judge, she

10   disposed of the phone.

11           THE COURT:   She did that how?

12           MR. BOSTANY:     She did that in March of 2016.   We don't

13   know how.

14           THE COURT:   -- a cell phone store.

15           MR. RICHTER:     She testified to that.   She said that

16   the returned the phone to the carrier.   Either she or her

17   husband put it the mail and returned it to the carrier, and she

18   got a different phone than the iPhone she had previously.

19           THE COURT:   Why did she do that?

20           MR. RICHTER:     That I don't know the answer to.

21           THE COURT:   I mean, you didn't talk about it?

22           MR. RICHTER:     I have not spoken to her about it.       I

23   know, Judge, that's what you said earlier, which is before she

24   did it, she screen shotted all of the communications between

25   her and the former -- current former 60 employees, and she

                     Ornelas Reporting Services
                                                                    8


1    preserved those.    And those are what we produced.

2               THE COURT:   Okay.    Go back to my other question then.

3    Look at Brading 27.     Who is    Aaron Price?

4               MR. RICHTER:   He's one of the former Six Dimensions

5    employees who came and joined to Perficient.

6               THE COURT:   And did Aaron Price produce any text

7    messages or have they been asked for from him?

8               MR. RICHTER:   -- about that, Judge.    Mr. Price in his

9    deposition testified that the phone he had at the time of these

10   messages, which would have been in the summer of 2015, he

11   testified that that was a Six Dimensions' phone, and that when

12   he terminated his employment with Six Dimensions he under that

13   phone to Six Dimensions.     Six Dimensions in the discovery

14   answer has denied that that phone belongs to it.      But that's

15   Mr. Price's testimony, and he does not have any of those text

16   messages.

17              THE COURT:   All right.    So those texts are gone and

18   can't be recovered from Mr. Price.       But according to

19   Ms. Brading, every text that she had with Mr. Price she screen

20   shotted.

21              MR. RICHTER:   That's correct.

22              THE COURT:   Now who is Bryan Warner?

23              MR. RICHTER:   I actually don't know that.

24              THE COURT:   Do you, Mr. Bostany, know who Bryan Warner

25   is, sir?

                        Ornelas Reporting Services
                                                                   9


1            MR. BOSTANY:     He is a -- was at the time an employee

2    of my client, Six Dimensions.

3            THE COURT:   Has anybody talked to Mr. Warner?

4            MR. BOSTANY:     He's no longer working for the

5    plaintiff.

6            THE COURT:   That's not my question.

7            MR. BOSTANY:     Your Honor, you had directed the

8    defendant to speak to all of the recipients of the messages and

9    that was --

10           THE COURT:   So I'm asking, has somebody talked to

11   Bryan Warner to find out if he kept any messages?

12           MR. RICHTER:     I have not.

13           THE COURT:   So that would --

14           MR. RICHTER:     I did not know he was a former employee

15   of Six Dimensions, and I don't know what -- I know Mr.      Shank

16   was dealing with that.    I feel he felt ethically constricted to

17   reach out to Six Dimensions employees directly.

18           MR. BOSTANY:     You had directed, Judge, that they

19   subpoena these people.    And Mr. Shank had not done that.

20           THE COURT:   If there was some kind of ethical

21   consideration, did you all try to work that out?    You know, did

22   one side tell the other, "Hey, I know Bray told us to, you

23   know, subpoena these people, and you know if they move to

24   quash, they move to quash.   But, look, you know, this is an

25   employee of the other side's company, and I don't feel like I

                     Ornelas Reporting Services
                                                                  10


1    should be talking to them."

2            Did anybody undertake that effort?

3            MR. RICHTER:    I believe Mr. Shank made that

4    communication to Mr.     Bostany.   And, Judge --

5            MR. BOSTANY:    Your Honor.

6            THE COURT:     Wait, we're not going to interrupt.   We

7    did that the last time, and it didn't work and that's why we

8    had to fly here.    I will -- I literally have all day.   You will

9    get to say everything that you want to say, just please don't

10   interrupt.   Thank you, sir.    Go ahead.

11           MR. RICHTER:    I just do want to clarify one thing, the

12   way I read your ruling from the hearing about the text messages

13   was we could subpoena people but we could also undertake these

14   little efforts to get them voluntarily.

15           THE COURT:     Okay.   That having being said, go ahead,

16   Mr. Bostany, with whatever you were about to say.     And then I

17   have still a question about Bryan Warner.      So put a little tab

18   in that in your mind.    Go ahead, sir.

19           MR. BOSTANY:    Your Honor, you were clear at the

20   September 21 on the record hearing, you suggested twice to

21   Mr. Shank that he subpoena them.    And I believe it was a

22   direction.   I have to read it again.     Mr. Shank didn't like

23   your direction, and he told you that he didn't feel

24   comfortable.   And you repeated it again.     And you said -- I

25   don't know exactly what you said, Judge.      But it was clear that

                        Ornelas Reporting Services
                                                                11


1    you and Shank did not agree on the subpoena issue.

2            THE COURT:   Okay.

3            MR. BOSTANY:   I wrote --

4            THE COURT:   So where is that in my -- do you know

5    where that is?

6            MR. BOSTANY:   I wrote to Shank on September 29 --

7    Judge, while I'm looking for this.

8            THE COURT:   I don't want to know what y'all said.      I

9    want to know what I said.

10           MR. BOSTANY:   Okay, Judge.

11           THE COURT:   Okay.

12           MR. BOSTANY:   Yes.

13           MR. RICHTER:   Judge, I have the document here of the

14   transcript.

15           THE COURT:   What page are you on?

16           MR. RICHTER:   It is exhibit.

17           THE COURT:   I know.   I'm on it.   Tell me the page that

18   you're on.

19           MR. RICHTER:   It's Page 9.   I apologize.

20           THE COURT:   All right.   What -- this is what I said:

21           What I'm saying is that you can make all reasonable

22   efforts to go to the third parties who may have received the

23   text messages from Ms. Brading and get those.   Whether it be by

24   subpoena or voluntarily, they certainly can turn them over, in

25   particular if Ms. Brading signs her release or whatever she

                      Ornelas Reporting Services
                                                                    12


1    needs to do and turn them over to you so you can turn them over

2    to Six Dimensions and let them have a complete picture of that

3    aspect of the discovery.

4              Is there any reason why an order like that is

5    unreasonable?

6              Mr. Shank says, "I'm glad to do it, Your Honor."

7              "I don't know what the results of that process will

8    be, but I'm glad to follow that process."

9              Now, let me ask you the question:    Did anybody follow

10   that process with regard to Bryan Warner?     Yes or no.

11             MR. RICHTER:   I don't know, Your Honor.

12             THE COURT:    Does Mr. Shank need to get on the phone?

13   Where is Mr. Shank, if he's the one that was going to do this.

14             MR. RICHTER:   We could get him on the phone, if that's

15   what you would prefer.

16             THE COURT:    I just need to know the answer.    We're

17   here.   He wants to, you know to strike your answer.

18             MR. RICHTER:   Actually --

19             THE COURT:    I mean, I'm just trying to figure out if

20   as to these people with whom there were texts, if somebody

21   tried to get the rest.

22             MR. RICHTER:   I actually think pages 12 through 16 are

23   not text messages.     I think they were linked in messages.

24             THE COURT:    All right.

25             MR. RICHTER:   Because of the -- just because of the

                       Ornelas Reporting Services
                                                                    13


1    way they're presented.

2              THE COURT:   I wouldn't know.   So did anybody contact

3    Mr. Warner?   We don't know.

4              MR. BOSTANY:    I believe he's one of the people we

5    thought was an employee of Six Dimensions, and therefore we did

6    not reach out to him.

7              THE COURT:   Did y'all -- did anybody talk to you about

8    Mr. Warner?

9              MR. RICHTER:    Nobody spoke to me about Mr. Warner.

10             THE COURT:   Did you try to go to Mr. Warner and say,

11   "Hey, do you have anymore texts?"

12             Is he a Six Dimensions employee?

13             MR. BOSTANY:    No.

14             THE COURT:   He's not?

15             MR. BOSTANY:    Not currently, no.

16             THE COURT:   So nobody even tried.     How about

17   request -- who is Adam Ware?

18             MR. BOSTANY:    Also a former -- I believe a former Six

19   Dimensions employee.

20             THE COURT:   Same questions.

21             MR. BOSTANY:    I did not hear from Mr. Shank concerning

22   his efforts to reach Ware.

23             THE COURT:   Okay.    Stephen Plath.   Phath.   What is

24   that?   Plath or Phath?    PF or PL?   I can't even read it.

25             But by the way, I'll just tell you, as to the Warner,

                       Ornelas Reporting Services
                                                                    14


1    the Ware, and Plath, those don't look like there's anything

2    missing.    Same thing with Bernie Driscol and Brading 15.     Same

3    thing with Hilary Smith on Brading 16.

4               The one -- so now Dan Klco -- CL.    KLCO.    How do you

5    pronounce it?

6               MR. RICHTER:    He pronounces it Klco.

7               THE COURT:    Wow, he's missing some vowels.   Dan Klco

8    with this whole ghost message, it just --, you know, it starts

9    out --

10              "This is a ghost message.    I cannot reach out because

11   of my non-compete.      I just want you and anyone else to know."

12              Who do you think is writing there?   Do you think

13   that's Lynn writing?

14              MR. RICHTER:    It's from Lynn Brading to Mr. Klco.

15              THE COURT:    And then he's writing back, "Hey, ghost to

16   Lynn, smiley face, yeah, there's some looking happening right

17   now mostly due to my family situation.     I'm looking low travel

18   so might be getting out of the consulting business.       I'll keep

19   it in mind though."

20              It seems like that's a termination of a conversation.

21   It could be a termination of a conversation.        Was Mr. Klco

22   deposed?

23              MR. RICHTER:    He was.

24              THE COURT:    What did he say about the completeness of

25   that text message?

                        Ornelas Reporting Services
                                                                   15


1            MR. RICHTER:   I don't believe he was asked that

2    question.

3            THE COURT:    Nobody asked him about that?   Was he

4    deposed before or after these text messages were turned over?

5            MR. RICHTER:   I believe after.

6            THE COURT:    So you had these text messages and didn't

7    ask Mr. Klco about them.

8            Is that correct, sir?

9            MR. BOSTANY:   That's not correct.    Mr. Klco was asked

10   about this message, Judge.   It was the exhibit which was marked

11   as Exhibit 28 to the Brading deposition.    It was shown to both

12   Brading and Klco.   And they both recalled the message.

13           THE COURT:    Where is Klco's deposition transcript?       I

14   don't want to hear from you.   I want evidence.   So do we have

15   evidence?

16           MR. BOSTANY:   What -- it's on the docket.    But what is

17   the evidence -- what do you want to establish, Judge?

18           THE COURT:    I want to see what Klco said about this.

19   Where is it on the docket?   I don't have it.

20           MR. BOSTANY:   No one --

21           THE COURT:    What's the problem?   Do you want me to --

22   hey, Susan, would you grab my computer.

23           THE DEPUTY CLERK:    Yes.

24           THE COURT:    Thank you.    Hold on a minute because I

25   took everything that was attached to this set of motions and

                     Ornelas Reporting Services
                                                                  16


1    downloaded it.   And I don't remember seeing this person's

2    deposition.   If it was attached to some other motion -- there

3    are well over 100 docket entries, so if it's attached to

4    somebody else's or some other docket entry, then my apologies.

5    But if somebody has his deposition, I mean, what I'm trying to

6    find out, the whole reason that we're here is to work our way

7    through rule 37 and see if you're entitled to the relief that

8    you are seeking.    So we have to find out, and tell me if you

9    don't agree with me, we have to first find out whether --

10   because I've already gone through the part -- hold on a minute.

11   You I'll pick up that -- let me just plug this in.

12      (Off-the-record discussion.)

13      you might -- I literally write everything y'all gave me.        I

14   mean -- and I am just --

15           MR. RICHTER:    Judge, I actually don't believe the Klco

16   deposition was attached to any of these filings that are before

17   you today.

18           THE COURT:     No, probably not.   But is it attached --

19   is it in the record somewhere?      Do you know, Mr. Bostany, if --

20           MR. BOSTANY:    Yes, I like that, Judge.    It's in the

21   record, but I didn't attach it to this motion because the

22   arguments that I made and the theory that I made in my motion

23   in my reply is different than the one that's being argued by

24   the defense and the Court.

25           THE COURT:     All right.    Go ahead and tell me what

                        Ornelas Reporting Services
                                                                  17


1    you're thinking then.

2               MR. BOSTANY:   I'm thinking that the New York action

3    was dismissed in March of 2017, so the argument that she

4    disposed of her phone thereafter because she thought the action

5    was over is illegitimate because it's undisputed that she

6    disposed of the phone a year before.

7               THE COURT:   No, I got you.   So do you have rule 37

8    with you?

9               MR. BOSTANY:   Yeah, Judge, I'm not finished.   I'm not

10   finished.

11              THE COURT:   I'm already with you on that.

12              MR. BOSTANY:   Okay.   But I have three other points I'd

13   like to make.

14              THE COURT:   Go ahead.

15              MR. BOSTANY:   The request for documents in both of the

16   New York action, which were stayed that the defense makes a

17   point that those document requests were stayed prior to the

18   dismissal and the request for documents in the Texas action,

19   asks for all communications not only with former Six Dimensions

20   employees but with anyone.    There's a separate document

21   request.    Document RFP3 directed to bring in this case in the

22   Southern District of Texas case, which required Brading to

23   produce all text messages received from anyone that concerns

24   the hiring or a discussion about hiring.

25              Those would include text messages with Gomez, with

                       Ornelas Reporting Services
                                                                      18


1    Sumner, who she was collaborating with extensively.      She showed

2    us in this evidence that she is prepared to send text messages

3    to people to avoid -- to stay under the radar.       So we know

4    that.    So we know that she is using texts messages.    What we

5    don't know is where the text messages are to any of these

6    people.   She's disposed of the phone.      She's either deleted or

7    somehow been unable to access the backups for these messages.

8    So I respectfully submit, Judge, that the evidence that has not

9    been produced is what we're hunting for, not dissecting the few

10   pages they gave us and say, well, you know, this is appears to

11   be a snippet, which a lot these do.    They go to the global

12   issue.    They go to the global issue that there are -- there is

13   more.

14              THE COURT:   No, I follow you.    Let me just say I don't

15   really take that away from your motion but I hear you.      I hear

16   what you're saying right now here in court, and I accept what

17   you're saying.    And I think that the -- as to the preface here

18   of 37E which is -- I already said she should have preserved the

19   text messages.    She should have preserved her phone.     She

20   should not have gotten rid of her phone.       I mean, there's --

21   it's a litigation that was very obviously going to be refiled.

22   It was dismissed for venue not for failure to state a claim,

23   not a motion for summary judgment, or anything else like that.

24   It was dismissed -- and I read the -- I mean, the opinion was

25   just that there's better places to file it, not that -- am I

                        Ornelas Reporting Services
                                                                  19


1    right?   Not that this is a completely wrong place to file it.

2    There's just better places to file it.    So it was pretty clear.

3    This was going to come up again.    So I am holding here that she

4    should not have gotten rid of her phone.

5              MR. BOSTANY:   Can I go through intent now, Judge,

6    because you asked about --

7              THE COURT:   Yeah, that's where I'm at.   That's what

8    I'm trying to figure out.

9              MR. BOSTANY:   Okay.   Intent, Judge, is shown by the

10   date that she tells us she disposed of it, April of 2016, the

11   exact month that her attorneys were writing to Judge Gardephe

12   telling Judge Gardephe to stay the requirement to produce the

13   text messages, either a week later, a day later, a day before.

14   We don't know the exact date.     But it was in an exact month

15   that her lawyers were writing to a federal district Judge and

16   saying, "Please don't make Brading turn over her text

17   messages," in April of 2016.

18             And then in that month she disposes of the phone.

19             THE COURT:   But here is the pushback on that from me,

20   and -- well, actually what's your response?

21             MR. RICHTER:   Well, my first answer is I wasn't

22   involved.   I don't know what motivated the lawyers to ask for

23   the stay.   I don't think it was in an effort to coverup any

24   sort of destruction of evidence.    And I think Ms. Brading's

25   testimony about the text messages that were related to this

                       Ornelas Reporting Services
                                                                 20


1    case are that she screen shotted all of them.    And I don't want

2    to be cute about this, Judge, but if you look at the ones that

3    she sent including the one your referencing to Mr. Klco, I mean

4    that's not a message I would want to produce necessarily.

5            THE COURT:    No, and that is -- that is where I'm at

6    with that is that if a person wanted to destroy evidence with

7    an intent to deprive the other side of its use, if that was the

8    whole point, she would not have saved these text messages that

9    show that she's -- don't you agree they show that she is

10   recruiting people from the other company?   I mean, they show

11   that she is kind of doing what you're accusing her of doing.

12           MR. BOSTANY:     Your Honor, she included these I believe

13   because she's not a lawyer.    And, yes, I agree that they do

14   show culpability.   But I believe they also show a lot of

15   arguments that she was making at her deposition, which is, you

16   know, did you see what I wrote in there about the Ponzi scheme.

17   And she has got arguments in there.    And she I believe -- and

18   it's shown by the fact that she has cut off portions of these

19   screen shots, she I believe in her unlawyerly-like fashion

20   selected text messages that were the least harmful.    And you

21   may find them harmful.    I find them harmful.   Defense finds

22   them harmful.   But imagine what she didn't give us then.

23           THE COURT:    That's not, that's not what the job is.

24           MR. BOSTANY:     Yes, it is.

25           THE COURT:    To imagine?

                       Ornelas Reporting Services
                                                                     21


1               MR. BOSTANY:   These -- yes.   These rules and the

2    precedent this sat on to impose a very harsh sanction on people

3    that destroy evidence because federal judges like you, Judge

4    Bray, don't know, and you're not supposed to use your fantasy

5    to imagine, you say to us -- sorry, Judge.

6               You say to us, "Look, guys, I don't know what she

7    destroyed.    Disposed of.   I see some stuff here that's pretty

8    bad."

9                 And you don't deny, Mr. Richter, that she didn't

10   turn over everything.     You're agreeing that there's snippets

11   here.   You're agreeing that she didn't give you any text

12   messages.

13              THE COURT:   Well, I don't think he agreed with that.

14              MR. RICHTER:   I did not agree with that.   What I'm

15   saying is whatever she had when she screen shotted the text,

16   she screen shotted and produced.    You know, texts don't last

17   forever.    They auto -- go away or, you know, I don't even how

18   that all works.    But my understanding from her -- and from her

19   testimony is whatever she had at the moment she swapped the

20   phone for a new phone, she screen shotted and is produced.

21              THE COURT:   That is her testimony and I --

22              MR. BOSTANY:   Her testimony is that she screen shotted

23   her communications with former -- with employees of Six

24   Dimensions.    She didn't say she screen shotted the entire

25   phone, and I go back to -- which is in the 2015 request and in

                        Ornelas Reporting Services
                                                                  22


1    the 2017 request, and it calls for production of text messages

2    concerning hiring i.e. with Gomez and Sumner.   And she

3    testified that she only screen shotted communications with Six

4    Dimensions employees.

5            THE COURT:    I hear you.   But she also screen shotted

6    texts -- and by the way, I'm not going to go back and forth

7    with you.   I hear your argument.   Are you done with what you

8    have to tell me on that?

9            MR. BOSTANY:    Well, I'd like to say that throughout

10   the amended complaint, this serious allegation that Brading and

11   Gomez were working together, were collaborating together to

12   steal trade secrets from the plaintiff, to steal methodology,

13   to steal information, to exchange confidential information from

14   Brading to Perficient so that Perficient could capitalize on

15   that and to use Brading and others to solicit plaintiff's

16   employees and extract the key employees that can build -- the

17   plaintiff --

18           THE COURT:    I've read it.   I know what it says.

19           MR. BOSTANY:    So this conspiracy is alleged in the

20   complaint, and therefore RFP3, which talks about communications

21   about hiring.   It's critical and it's important.

22           THE COURT:    Okay.

23           MR. BOSTANY:    And we get one message from Brading.      I

24   think there might have been one message or two to a Hilary

25   Smith or to Gomez.   But nothing more than that concerning --

                       Ornelas Reporting Services
                                                                    23


1               THE COURT:   So what I -- let me just ask you.   So

2    let's back up a second.     I hear you.   I'm listening to you,

3    okay.   Aaron Price, was he deposed?

4               MR. BOSTANY:   Yes.

5               THE COURT:   Was he asked about these text messages?

6               MR. BOSTANY:   He was asked, and his testimony is

7    quoted in my papers, and it indicates that he couldn't tell us

8    what these messages meant because they were cut off.     We showed

9    him exactly what Brading did to us.

10              And we said, "All right, you're the recipient of this

11   message.    Why don't you tell us what's missing, what came

12   before this message."

13              THE COURT:   Uh-hum.

14              MR. BOSTANY:   "What came after."

15              And his testimony was, "I can't tell you."

16              And Exhibit 29 was showed to him, Judge.   Exhibit 31.

17              THE COURT:   When you say, exhibit, you mean page?

18              MR. BOSTANY:   These are exhibits?

19              THE COURT:   Brading.

20              MR. BOSTANY:   Well, marked as of June 13, Brading

21   deposition, if I can hand these out, Judge.

22              THE COURT:   Sure, I mean.

23              MR. BOSTANY:   These are on the -- these were in my

24   papers.    And they're also in the packet that Mr. Richter just

25   gave you.

                        Ornelas Reporting Services
                                                                    24


1              THE COURT:    Yeah, I know.    I have -- so I don't have

2    all these.

3              MR. BOSTANY:   But we asked, we asked --

4              THE COURT:    Wait a minute, wait a minute, please.

5    Stop for a second.     So what did he -- where is his, where is

6    his testimony about this cited in your papers?      Anybody.

7              MR. RICHTER:   I don't --

8              MR. BOSTANY:   Judge, I'm -- I think they're asking for

9    that, and I'm looking so that I can supply that to you.        Okay,

10   Judge, these were darn.

11             THE COURT:    Hold on.   My law clerk just told me where

12   he is.   Hold on.    Let me look at them.   But you, I'm sorry.     Go

13   ahead while I'm looking for it.

14             MR. BOSTANY:   Judge, I have four pages here that were

15   filed.   I don't know the exact exhibit.     But they're from the

16   Price transcript, and I bracketed the portion where Mr. Price

17   indicates in his testimony that he can't provide more color

18   with respect to the -- to the exhibits of the text messages.

19             THE COURT:    Hold on a second.

20             MR. BOSTANY:   They're pages 49, 172, 173, and 185.

21             THE COURT:    Just a minute.

22             MR. BOSTANY:   On the Price deposition.

23             THE COURT:    Just a minute.

24             MR. BOSTANY:   And 186 of the Price deposition

25   transcript.

                         Ornelas Reporting Services
                                                                    25


1             THE COURT:    Just a minute.

2             (Off-the-record.)

3             THE COURT:    All right. I'm at exhibit C of docket

4    entry number 111.    It has some Aaron Price material.    What

5    pages did you just say of his deposition?

6             MR. BOSTANY:   Forty-eight, 172.

7             THE COURT:    All right.   Forty-eight.   Let me -- hold

8    on.   Sir, that's not here.   I mean, you just -- it's just not

9    attached.   The pages that you attached of Price's deposition

10   for whatever proposition you said you put them in there for is

11   38, 39, 40, and 41.   This is the problem that I'm up against

12   that I am reading your papers desperately trying to find not

13   attorney argument but evidence.     And I'm not trying to be

14   critical, but that's what I have to have, evidence.

15            So do you want to hand me up what you're talking

16   about?

17            MR. BOSTANY:   Your Honor, I honestly thought, and the

18   reason why I didn't attach these again, they were attached in

19   an earlier motion to compel.    I honestly thought we were past

20   that and that the issue would not resurrect, that whether or

21   not the messages were incomplete.     It was my view that we were

22   past that and that it was obvious the messages were incomplete.

23   And just the extent of the issue was going to be discussed in

24   terms of intent.    And that's why I focused on that the date of

25   the destruction and all the things that were going on at that

                        Ornelas Reporting Services
                                                                    26


1    time, and I --

2               THE COURT:   Okay.   Just let me read what you handed to

3    me, okay, just for -- just real quick, okay.

4               (Brief pause.)

5               THE COURT:   Well, I don't agree that those outtakes in

6    that deposition say what you say they say.     But I've already

7    determined, and you're right, that these -- she should have

8    kept the phone, and these do not appear to be 100 percent

9    complete, which is why -- and then -- but I do find, and I've

10   let you say whatever you need to say, I do find that a person

11   who was trying to destroy evidence would not save inculpatory

12   evidence.    And so at least at this point, given the evidence

13   that's before me in this record, I do not find that she -- she

14   testified that she screen shotted out of her phone the text

15   messages that she thought she was supposed to keep, that is,

16   those with Perficient and Six Dimensions employees.     She kept

17   text messages that are to me clearly inculpatory that show she

18   was doing the things that you say she was doing.     And so I'm

19   going to be just direct with you, is the only sanction you are

20   seeking to strike the answer and prevent them from presenting

21   evidence of their defenses?      Is that the sanction you're

22   seeking?

23              MR. BOSTANY:   Your Honor, the motion, the introductory

24   paragraph to the motion asks the Court for that and two

25   alternative sanctions, which are to preclude -- and I think

                       Ornelas Reporting Services
                                                                 27


1    there's one other one in the motion.

2             THE COURT:    Finish your sentence, please.   To preclude

3    what?

4             MR. BOSTANY:   I'd have to read it, Judge.

5             This is a motion to strike -- I'm reading from the

6    introductory.

7             This is a motion to strike the answers of defendant

8    Perficient Inc. and Lynn Brading or to preclude them from

9    offering evidence at trial now positioned to the plaintiff's

10   claims that they conspired together to share confidential

11   information concerning the plaintiff and solicit plaintiff's

12   key workers to staff the newly-formed digital experience group

13   at Perficient.

14            THE COURT:    Got it.   So you either want to strike the

15   answer or prevent them from offering evidence of this

16   conspiracy to share information.    That is the sanction you

17   seek?   Correct?

18            MR. BOSTANY:   The only additional few words that are

19   in that --

20            THE COURT:    I read it.   So the sanction you're seeking

21   is on Page 1 of docket entry number 103, first paragraph.

22            MR. BOSTANY:   Yes, it's the two sanctions I read into

23   the record.

24            THE COURT:    All right.

25            MR. BOSTANY:   And an additional one that I have not

                        Ornelas Reporting Services
                                                                      28


1    yet completely read.

2               THE COURT:   Go ahead.    What's the additional one?

3    What are you seeking?     What is the third thing that you're

4    seeking right now?

5               MR. BOSTANY:   Well, it's the last few words.

6               Or to provide an adverse inference instruction.

7               THE COURT:   All right.   Denied.   For the reasons

8    already stated.    Because under rule 37E you haven't proven by a

9    preponderance of the evidence that she intended to deprive

10   another party of the information used in the litigation,

11   therefore, you don't get to any of those sanctions that you're

12   seeking.

13              So let's go to the other motion that we have pending,

14   the motion to compel.

15              MR. BOSTANY:   Your Honor, just for clarity, I just

16   want to make sure the Court is also denying relief as to

17   Perficient Inc. for the text messages that it failed to supply

18   separate and apart from the Brading text messages.      So the

19   motion sought relief against Lynn Brading, which you've just

20   denied.    And although we haven't discussed a portion of the

21   motion which seeks relief against Perficient Inc., I want to

22   make sure that the Court is denying that as well.

23              THE COURT:   How is it -- I don't know that it's

24   different.

25              MR. BOSTANY:   It's very different, Judge.    I just want

                        Ornelas Reporting Services
                                                                  29


1    to make sure the Court is denying that as well because we

2    haven't --

3             THE COURT:   Tell me how the analysis is different.

4             MR. BOSTANY:   There's two sections to the motion.

5             THE COURT:   Why don't you come on up because I can't

6    quite hear you from down there.

7             MR. BOSTANY:   There's two sections, Judge, to the

8    motion to strike.   One section we've discussed here in quorum.

9    And the other section concerns Perficient's violations, which

10   are different than the Brading violations.    They don't relate

11   to the Brading text messages that we've just been discussing.

12            THE COURT:   What are you talking about?   I thought the

13   whole thing was about the text messages.    Did I say something

14   funny?

15            MR. BOSTANY:   No.

16            THE COURT:   I mean --

17            MR. BOSTANY:   I'm smiling because I'm happy that I

18   brought the Perficient RFP with me, and I almost didn't.

19            THE COURT:   Wait a minute, are we still talking about

20   docket entry number 103?

21            MR. BOSTANY:   Yes.

22            THE COURT:   Okay.    What is it that you say that docket

23   entry number 103 seeks other than what we just talked about?

24   Oh, the Jeanette Gomez matter.

25            MR. BOSTANY:   The Perficient Inc. was ordered to

                     Ornelas Reporting Services
                                                                 30


1    supply text messages with -- from and to Jeanette Gomez

2    pertaining to the exact issue that's in the amended complaint.

3              THE COURT:   Okay, you're right.   There is -- I was

4    thinking that the Jeanette Gomez matter was inside of the other

5    motion my notes are just off.    So let's talk about Jeanette

6    Gomez.

7              MR. BOSTANY:   The issue concerning the Jeanette Gomez

8    production of text messages was discussed with the federal

9    district Judge in New York.

10             THE COURT:   Yeah, I read it.   And what happened over

11   there was that that Judge said that, "Well, look, Gomez has

12   objected, so let's redirect this subpoena to Perficient."

13             Does anybody have a problem with it?

14             Isn't that what happened?

15             MR. BOSTANY:   That is correct.

16             THE COURT:   So the subpoena got redirected to

17   Perficient.   And he in effect granted Jeanette Gomez's

18   objection, you know, her individual objection to the subpoena

19   and said, "Look, to the extent that Perficient has this."

20             And Perficient is saying they don't have Jeanette

21   Gomez's phone.

22             It was her phone, right?    So what is it that there was

23   a -- in your view, Mr. Bostany, supposed to produce that they

24   didn't?

25             And then I'll let him respond.

                       Ornelas Reporting Services
                                                                    31


1

2            MR. BOSTANY:    Well, what the Court was clear about was

3    that the obligation to produce the Gomez text messages became a

4    party obligation.    It became an obligation of Perficient Inc.

5    The Court asked both sides at that hearing whether either side

6    had any problem with making the requests for the demand of

7    where in the Gomez subpoena a party obligation as to

8    Perficient, Inc.

9            Perficient Inc.'s counsel asked for a slight

10   modification of that order so that the universe of people that

11   were sent text -- were sent ESI, they were calling it ESI, the

12   universe of people that were sent or received the ESI would be

13   limited to a group that Judge Gardephe then limited.      But at no

14   point did Perficient's counsel say, "We don't think we should

15   produce text messages, Judge because we don't have access to

16   the Gomez phone."

17           You just said that, Judge, on the record.       That is not

18   what Judge Gardephe said.

19           THE COURT:     All right.   Fair enough.   So I mean I'm

20   not agreeing or disagreeing with you.     I'm just trying to

21   understand.   So then before any of that happened, the case was

22   dismissed for lack of venue.    Now we're here.    And what is it

23   that you think that they were supposed to produce in this

24   litigation?   Text messages from Gomez?

25           MR. BOSTANY:    Text messages from Gomez.    That was --

                        Ornelas Reporting Services
                                                                  32


1              THE COURT:   That Perficient had, right?   Perficient.

2              MR. BOSTANY:   Perficient was directed to produce them.

3    They had to produce them.    They didn't.   They had -- they -- I

4    agree with you.    That they may have been able to object and

5    say, well, no, we want -- Mr. Bostany is a problem.     He served

6    Gomez.   We don't want to have complications.

7              THE COURT:   So here is my problem with where we're at

8    right now, is that this case got refiled in Houston back in

9    whatever, '17 when did it get filed?

10             MR. BOSTANY:   September of 2017.

11             THE COURT:   All right.    So a year and a quarter ago.

12   And you are here seeking sanctions but you've not even --

13   there's, at least was there a motion to compel on the Jeanette

14   Gomez matter?   Was there while the discovery -- and discovery

15   is over, right?

16             MR. BOSTANY:   Correct.

17             THE COURT:   Was there a motion to compel regarding

18   this?

19             MR. BOSTANY:   Your Honor, there were a request for the

20   text messages from Perficient.      Perficient --

21             THE COURT:   Was there --

22             MR. BOSTANY:   -- waited six months before they gave us

23   anything.   We then made a motion to compel because they didn't

24   give us any text messages.   Judge Smith heard that in May.       He

25   issued an order.    I was corresponding with --

                        Ornelas Reporting Services
                                                                   33


1               THE COURT:   All right.   Hold on.   If you're saying

2    that there's an order that was directed specific to these Gomez

3    texts.

4               MR. BOSTANY:   I'm not saying the word Gomez text was

5    used, Judge.   We asked for text messages.      And the

6    conversation -- there were no conversations with defense

7    counsel.    They were avoiding us.   We --

8               THE COURT:   I cannot hear you from down there.

9               MR. BOSTANY:   I'm trying to read.

10              THE COURT:   No, you're just sitting there talking.

11   Why don't you come on up.

12              MR. BOSTANY:   We attached, Judge, as an exhibit, the

13   communications concerning the Gomez text messages to my motion

14   between me and Shank.     And it wasn't until October of 2018 that

15   Shank finally disclosed that he was withholding Gomez text

16   messages.    Before then --

17              THE COURT:   Is that true, y'all are withholding text

18   messages?

19              MR. RICHTER:   We are not withholding any text messages

20   because we don't have any Gomez text messages.       They were on

21   her personal phone, and we don't have custody or control.

22              THE COURT:   Did you subpoena Jeanette Gomez in this

23   litigation?

24              MR. BOSTANY:   I did not re-subpoena her, Judge.

25              THE COURT:   Because the way I read it was that, you

                       Ornelas Reporting Services
                                                                   34


1    know, she was not under an obligation.     And to the doesn't that

2    they had an obligation that, you know, this is this three years

3    old litigation, and now you're bringing up after the discovery

4    deadline is over, sir, in the context of a motion for

5    sanctions, you know an issue that -- now, look, they're under a

6    continuing obligation.    If you have them, you all need to turn

7    them over.   And you need to look for them.    If they're relevant

8    and they're responsive to a request for production, turn them

9    over.

10           MR. RICHTER:     Yes, sir.

11           THE COURT:    Do you understand?

12           MR. RICHTER:     I do.

13           THE COURT:    All right.

14           MR. RICHTER:     But just to be clear, we are not

15   withholding any documents related to Jeanette Gomez text

16   messages.

17           THE COURT:    I am hearing you.

18           MR. RICHTER:     Okay.

19           THE COURT:    But you are -- I am interested in getting

20   you the documents that you need to try your case.     And what

21   you're trying to do right now is have sanctions and if, you

22   know, it's very hard for me to understand what is the basis of

23   the sanction that you're seeking if what they're telling me is

24   they don't have them.    You didn't subpoena Gomez.   That -- it's

25   a very confusing situation.      Would you agree with that?

                       Ornelas Reporting Services
                                                                  35


1               MR. BOSTANY:   No, I don't agree it's confusing at all.

2    I think it's very clear that Perficient had an obligation to

3    produce the Gomez text messages.     They asked for a stay of that

4    obligation.   They got the stay of the obligation.   RFPs were

5    served in this case for Perficient text messages.

6               THE COURT:   But they say they don't have them.   I

7    think Gomez might have them.

8               MR. BOSTANY:   Your Honor, they're saying that they

9    might -- right.    That's what they're saying.

10              THE COURT:   And I read the Southern District of New

11   York as having said, look, I'm going to -- that Judge even

12   said, she makes some good points about service.    I mean, I have

13   read it.    And that Judge said, she makes some good points.      And

14   you know, I'm not -- he didn't enforce that subpoena against

15   Gomez.   He didn't.

16              MR. BOSTANY:   Judge, I respectfully submit that they

17   lost their chance to say, "If you want the Gomez text messages,

18   you have so send another subpoena to Gomez."

19              They lost their chance to do that.

20              THE COURT:   How were they supposed to get them from

21   Gomez?

22              MR. BOSTANY:   Judge Gardephe said, "Can you do this,

23   if I make this a party obligation?"

24              They said, "Yes, done."

25              They have that party obligation.

                        Ornelas Reporting Services
                                                                 36


1              THE COURT:   But if they have them.

2              MR. BOSTANY:   Judge.

3              THE COURT:   In any event -- in any event --

4              MR. BOSTANY:   It's circular.   How can we go back to

5    saying, "Well, no, you know, now you have got to subpoena her

6    again."

7              It's circular.    It's not --

8              THE COURT:   But this is being broad.   You have the

9    obligation to turn them over if you have control over them.       Do

10   you understand?

11             MR. BOSTANY:   I do.

12             THE COURT:   All right.   Then that's my order.

13             MR. BOSTANY:   And, Your Honor, exhibit H of my reply,

14   which was filed on November 19, includes the exchange between

15   myself and Shank.   On September 21 you heard arguments.    We

16   didn't have an argument about Gomez, but you heard arguments

17   about a lot of things.     And you directed the parties to talk on

18   the phone about their discovery issues, which were ongoing all

19   summer long, since the Judge Smith order on May 7, 2018.    All

20   these disputes were ongoing for the entire year.

21             The plaintiff did not sit on its laurels and just make

22   a motion on October 30th about discovery issues concerning text

23   messages.   The plaintiff made motion after motion to the point

24   where defendant argues in its papers that somehow the plaintiff

25   should be criticized for making too many motions concerning the

                       Ornelas Reporting Services
                                                                  37


1    missing text messages.

2              THE COURT:   Calm down.

3              MR. BOSTANY:   So I respectfully disagree that the

4    plaintiff waited until October 30th to raise the issue.

5    Exhibit H is an email from Mr. Shank dated October 15, 2018,

6    three weeks after you ordered him to talk to me about discovery

7    issues and to communicate and resolve them.    He waited three

8    weeks.   They sent this October 15 email, which mentions the

9    Gomez ESI and a million things were going on.

10             I responded to him, "Are you saying that you did not

11   even search for the Gomez text messages."

12             He responds on October 30 -- I'm sorry, October 29,

13   saying, "That's correct.    We did not search for the Gomez text

14   messages."

15             THE COURT:   But I just -- okay, but I hear you.   And I

16   am telling them to search for them and turn them over if they

17   have them.   But I'm not -- I'm not going to grant a sanction

18   like, you know, striking their answer based on that.

19             MR. BOSTANY:   No, I'm going to the issue that you

20   raised a couple of times, Judge, which is that the plaintiff

21   waited till October 30.    The very next day after October 29

22   when Shank said, "You're right.     We didn't search for the Gomez

23   text messages."

24             The next day was October 30.

25             THE COURT:   Okay.   But -- so what I'm telling you is

                       Ornelas Reporting Services
                                                                    38


1    basically what I've told you a couple of other times, and I

2    really have -- I mean, I've read these depositions and they're

3    candidly kind of atrocious.    I mean, the back and forth in

4    these depositions is just something that I'm not familiar with

5    in my practice of law.    I am not, as you might note it, I am

6    not, you know, a voice raiser.    I want to hear and understand.

7    And there appears to me to be some voice raising and some sort

8    of personal attacks inside of this lawsuit.     Y'all are talking

9    past each other.    You're talking past each other in your

10   emails.   And it's both sides, okay.     It's, you know, the

11   communication level is really poor.

12             So I'm not going to, you know, strike an answer given

13   all this.   I want, though, to have the information turned over.

14   So that's what I want to focus on.     And I want y'all to --

15   what?

16             MR. BOSTANY:   We're missing -- I mean, I hear you that

17   you and I disagree on a legal issue concerning Gomez.     I'm.

18             THE COURT:   How about this:    How about I grant you

19   leave to issue a subpoena to Gomez despite the fact that the

20   discovery period is over.   Okay, I heard she's got them.      They

21   don't have them.    They're not under their control.

22             MR. BOSTANY:   I think if she didn't destroy her cell

23   phone, which is very possible, I think that is a --

24             THE COURT:   What about that?

25             MR. RICHTER:   Permission to subpoena Jeanette Gomez?

                        Ornelas Reporting Services
                                                                  39


1            THE COURT:    Yeah, to get her --

2            MR. RICHTER:   I'm not in a position to object to a

3    subpoena to Jeanette Gomez.

4            THE COURT:    All right.

5            MR. RICHTER:   That's between the plaintiff and

6    Jeanette Gomez.

7            THE COURT:    I got it.    Right.   But the point is -- so

8    when -- what's your trial date?

9            MR. RICHTER:   We have a pretrial conference set on

10   January 16.   We don't have a trial date yet.    We're in the

11   January/February.

12           THE COURT:    Okay.   If you get right on that, you know.

13           MR. BOSTANY:   I will, Judge. I'll jump right on it.

14           THE COURT:    Do that.    That's the middle ground, okay.

15   I'm not granting a sanction.     I'm not striking some answer.

16   I'm not going to do those things.     And some of that has -- and

17   I'm not going to put this in some written order, all right.

18   I'm just telling you that some of it has to do with the fact

19   that the conduct of this litigation is -- needs to improve in

20   particular before you get to a trial.

21           MR. BOSTANY:   I respectfully submit, Judge, that the

22   conduct in this litigation was tactical on the part of the

23   defendants.   They got away with, yes, that the positions were

24   rough and there was arguing.     That was the bottom line.   They

25   got away with directing witnesses not to answer pending

                       Ornelas Reporting Services
                                                                  40


1    questions.    They were supposed to --

2            THE COURT:     You all were asking witnesses about their

3    sex life and things.   I mean, it was just -- that was just

4    ridiculous.

5            MR. BOSTANY:    Your Honor, there was no questions about

6    anyone's sex life?

7            THE COURT:     Yes, there was.   I just read it yesterday.

8    Am I wrong?

9            MR. RICHTER:    You are not wrong.

10           THE COURT:     I'm not wrong.

11           MR. BOSTANY:    Brading volunteered.

12           THE COURT:     Sir, come on.    She gave a facetious answer

13   and you just followed up on it and you -- look, I'm not going

14   to argue with you.

15           MR. BOSTANY:    Your Honor, can I just say something

16   about him?

17           (Simultaneous speakers.)

18           THE COURT:     I've ruled, I've ruled.

19           No, no, no.

20           MR. BOSTANY:    We were off the record at one time.

21           THE COURT:     No, no, no.

22           MR. BOSTANY:    We had a good --

23           THE COURT:     No, no, no.

24           Next motion, motion to compel.

25           MR. BOSTANY:    Well the other relief that we sought, I

                       Ornelas Reporting Services
                                                                 41


1    know you're going to deny it, but I need it on the record.

2    It's in the motion.   Attorney's fees on both the Brading

3    violation and the Perficient violation.

4            THE COURT:     Denied.   So but I want to have you turn

5    over the information to the extent that you have it, and you

6    should search for it.

7            MR. RICHTER:     Will do.

8            MR. BOSTANY:     And the or tactical maneuvering, Judge,

9    was they're waiting till October to talk about the Gomez issue

10   so that they could then come in here and say we waited too

11   long, which is also a tactical, particularly when you told them

12   they have to talk to us right away.     And they waited another

13   month practically after waiting months and months to talk to us

14   about it.

15           MR. RICHTER:     Judge, I'm sorry, I have to respond

16   briefly if I might, just very briefly.

17           This Gomez text issue is so important that when

18   Mr. Bostany deposed Ms. Gomez back in the summer, the word text

19   was never uttered.    We attached transcript as an exhibit, and

20   you can see the word index at the end, and the word text is

21   never in there.   He never asked her about it.

22           MR. BOSTANY:     Your Honor, regarding the subpoena,

23   if --

24           THE COURT:     Wait a minute.   You don't have anything to

25   say about that?

                       Ornelas Reporting Services
                                                                  42


1              MR. BOSTANY:   We asked her if she is the -- we asked

2    her a lot of questions, Judge.      I'll have to read that

3    transcript.

4              THE COURT:   All right.

5              MR. BOSTANY:   We asked her about if she has deleted

6    emails.

7              THE COURT:   Subpoena her.

8              MR. BOSTANY:   If --

9              THE COURT:   But I'm not moving any dates.

10             MR. BOSTANY:   If she has she destroyed her cell phone,

11   can they at least tell us so that we don't have to go through

12   the expense of subpoenaing somebody that destroyed her cell

13   phone.

14             THE COURT:   What is Gina Gomez's situation?

15             MR. RICHTER:   She is now a former employee of

16   Perficient, Inc. I believe she resides in Austin, Texas.

17             THE COURT:   So do you know anything about her cell

18   phone?

19             MR. RICHTER:   I do not.

20             MR. BOSTANY:   Can they just inquire, Judge.   I mean, I

21   can't call her I don't think to find out.     If she destroyed her

22   cell phone, why wait three weeks or four weeks for her to tell

23   us she destroyed her cell phone.     If she doesn't have a cell

24   phone, it makes sense.

25             THE COURT:   I don't think I can, you know, get them

                      Ornelas Reporting Services
                                                                    43


1    to -- you know, she's a non-party, nonemployee, not in their

2    control.

3               MR. BOSTANY:   Can I send her an email asking her if

4    she destroyed her own cell phone?

5               THE COURT:    I don't think that's any of my business

6    what you do or don't do.     I mean, aren't you allowed to go and

7    talk to witnesses?      Am I missing something?   Isn't that what

8    lawyers do?   You don't -- not everything is a deposition.        I

9    mean, am I missing something?      You can call anybody you want to

10   call.   Call her.    I mean, I'm not ordering you or giving you

11   permission.   I'm just saying that you're not -- you don't -- do

12   you feel like you need my permission to do that?

13              MR. BOSTANY:   The case is a little murky concerning

14   whether someone is a management personnel of a CEO, but I don't

15   think --

16              THE COURT:    She's not even employed by them.

17              MR. BOSTANY:   Gomez is.

18              MR. RICHTER:   She's a former employee of Perficient

19   Inc.

20              MR. BOSTANY:   Oh, she's no longer employed?

21              THE COURT:    That's what he just said.   All right.

22              (Simultaneous speakers.)

23              THE COURT:    It's okay.   It's all right.   All right.

24   Can we move on to the other part of this?

25              So I thought I already answered this issue about the

                         Ornelas Reporting Services
                                                                   44


1    gross and net income and profit, didn't I?   Didn't I already --

2    didn't we go through that and y'all have a spreadsheet?

3            MR. RICHTER:     We did.

4            THE COURT:    I mean, I feel like I've ruled on that.

5    Have they not complied with my ruling, according to,

6    Mr. Bostany?

7            MR. BOSTANY:     Your Honor, I'm just pulling that motion

8    out, if you just --

9            THE COURT:    And the same thing with RFP54.   I ordered

10   that, and I reread my order.    I ordered them to turn over

11   responsive documents and not personnel files.   That's done.

12           MR. BOSTANY:     Judge, RFP54, you ordered them to comply

13   with that RFP, which sought the identities of the leaders.         You

14   also commented that the production that they provided doesn't

15   provide the identities of the leaders.   And you said to

16   Mr. Shank, on the record, Mr. Shank, you're going to be in a

17   world of hurt if you have a way to give them the identities of

18   the leaders and you don't.

19           And I comment -- and you said, well, I don't -- and

20   then he -- there was some statements, and you said, I don't

21   read RFP54 as requiring them in its -- on its face to produce

22   the personnel records.    But if Mr. Shank's production of the

23   personnel records provides an answer to the leadership

24   question, which you indicated was an important issue in the

25   case, then that was ordered produced.    Or the particular

                     Ornelas Reporting Services
                                                                  45


1    personnel records are records weren't contemplated precisely by

2    RFP54.

3             THE COURT:   Hold on, hold on.    Let's just -- let's

4    just -- let's ground ourselves.    RFP54, and I apologize.   I'm

5    just having a hard time finding it in my papers right now.        If

6    somebody could give me a copy of it.     I think what I did was I

7    didn't print that out.    Or the law clerk did and I didn't bring

8    it with me.   Does somebody have that?

9             MR. RICHTER:    I don't have the actual RFPs.   They're

10   not attached to the motion.

11            THE COURT:   Yeah.   So I think Mr. Cha is looking.      I

12   know it was attached.

13            MR. RICHTER:    That's number 54 is at least alleged to

14   be quoted on Page 7 of the motion docket number 105.

15            THE COURT:   All right.   Well, let's look at it.   Let's

16   at least get a -- I'm just trying to make sure that we're

17   not -- that we're aiming at the right thing here.

18            Documents which show the leaders, officers, president,

19   vice president, and directors of the digital experience

20   business group in each of the units within that group for the

21   years listed.

22            So what documents have you turned over from which they

23   could glean that information?

24            MR. RICHTER:    We've produced the spreadsheets that

25   show the dates of hire and the names of each of the employees

                      Ornelas Reporting Services
                                                                 46


1    in the group over that relevant time period.    We've produced a

2    board chart that shows the hierarchy of the group of the

3    relevant time period.    And I believe we produced some

4    PowerPoint materials that were either like internal or like

5    external marketing that show who the leaders of the group were

6    during the relevant time period.

7            THE COURT:     Okay.   So what are you missing?

8            MR. BOSTANY:    Your Honor, this is exhibit E that was

9    supposed to be filed under seal, if I can and that up.

10           THE COURT:     Sure.

11           MR. BOSTANY:    That is what they've provided.    And that

12   is -- those are documents that show the original positions that

13   these individuals had at Perficient way before the inception of

14   the digital experience group, which Mr. Hoffman, the leader of

15   the group and vice president of the company testified was in

16   January of 2015.    A lot of these hardware tactical people,

17   which was the nature of their business prior to this

18   Transmogrication -- modification into the digital experience,

19   kept on this list, show that they had the same titles like the

20   director of Wyner Network --

21           THE COURT:     Yeah.

22           MR. BOSTANY:    -- is also a director in digital

23   experience.   And when -- my communications with Mr. Shank on

24   this issue were constant that if you look at the personnel

25   records of these people and it would show what their positions

                        Ornelas Reporting Services
                                                                   47


1    were in the digital experience group --

2            THE COURT:     All right.    Hold on.   Let me because I

3    think I might have a way of cutting through this.      What you're

4    trying to figure out, Mr. Bostany, if I'm not mistaken, you

5    want to show at trial -- it's your contention, or at least part

6    of it, that the people that they picked off from your client

7    ended up rising to the top of this digital experience group and

8    so they were valuable.

9            MR. BOSTANY:     Right, that they were -- no, that they

10   were the leaders instantly the leaders of the group.

11           THE COURT:     Okay.    So all right.   But what I said is

12   still right?

13           MR. BOSTANY:     Yes.

14           THE COURT:     Plus or minus.

15           MR. BOSTANY:     Yes.

16           THE COURT:     We don't have to disagree about

17   everything.    You understand that I understand you.

18           MR. BOSTANY:     Yes.

19           THE COURT:     Is what I'm after.   Okay.   Here is what I

20   want to understand:   Is it possible -- this is a very long --

21   how many people work at Perficient?      Let me just start there,

22   like just total people.

23           MR. RICHTER:     Multiple hundreds.     I'm not sure of the

24   precise number, Judge.

25           THE COURT:     All right.    What he's asking for is inside

                        Ornelas Reporting Services
                                                                   48


1    of the digital experience business group.      So how big advertise

2    digital experience business group?

3               MR. RICHTER:   It varies over time.

4               THE COURT:   Is it 30 people or 300?

5               MR. RICHTER:   I think it's closer to 300 now.   I don't

6    think it was always.

7               THE COURT:   And are there within the digital

8    experience business group, is there a -- what's the title of

9    the person at the top of that?

10              MR. RICHTER:   I don't think the answer to that.

11              THE COURT:   Okay.    So there's -- but you would imagine

12   there's a title of that person?

13              MR. RICHTER:   Correct.

14              THE COURT:   And then there's people below them, right?

15              MR. RICHTER:   Yes.

16              THE COURT:   And then there must be just sort of the

17   regular.

18              MR. RICHTER:   Upper management, middle of management

19   within workers, correct.

20              THE COURT:   Yeah.    So he's used words like leaders,

21   officers, president, vice president, directors because he

22   doesn't know the names of them, right.      Or do you?

23              MR. BOSTANY:   Right.

24              THE COURT:   I mean you're trying to -- the request for

25   production is just trying to be as broad as possible so he

                       Ornelas Reporting Services
                                                                    49


1    doesn't miss anything.     What I'm trying to understand is can't

2    you tell him, you know, year by year who were the people in

3    charge and what their title was.    This is a very long

4    spreadsheet, and I don't know if I know how to read it.        It's

5    confusing.    Right?   What would -- is there some -- would

6    that -- how burdensome could that possibly be?

7            MR. RICHTER:     I don't know that it would be

8    burdensome, Judge, I think the issue was what are the documents

9    that exist.

10           THE COURT:      Yeah.

11           MR. RICHTER:     That have this information in them.

12   It's not, it's not a matter of -- I mean I think the

13   information is readily available.     I just don't know that a

14   response to an RFP which is for existing documents.

15           THE COURT:      I hear you so I'm exchanging the rules a

16   little bit to try to just get past this so we can stop fighting

17   about what to me seems like a very simple thing.

18           If somebody were to ask me -- I'm just making

19   something up.   Give me the names of all the people in charge

20   inside the Southern District of Texas clerk's office for 2013,

21   '14, '15, and '16, it would be easy.    I mean, there's a couple

22   of hundred people who work down there or something.      But

23   there's only so many people in charge.    You can just give him a

24   list and then you're past this.

25           MR. RICHTER:     Yes.

                       Ornelas Reporting Services
                                                                 50


1              THE COURT:   Is that something that you would object to

2    doing?

3              MR. RICHTER:   No.

4              THE COURT:   Mr. Bostany, would that be sufficient?

5    And they would be stuck with it.   I mean, in other words, I'm

6    changing -- what if we change this into an interrogatory?

7    Please list year by year the names of the people and their, you

8    know, where they were on the echelon.

9              Then you could take that, compare it to spreadsheets,

10   org. charts, things like that.    And you would have something to

11   cross-examine people with.

12             MR. BOSTANY:   Yeah, if there was a way to test the

13   answer.   If they're just going to copy and paste this.

14             THE COURT:   No, nobody is asking them -- that's not at

15   all what I said.    Were you doing something else or were you

16   listening to me?

17             MR. BOSTANY:   No, no, I was listening to you directing

18   them to supply the names of the -- the names of the leaders.

19   The names of the people that fit within the --

20             THE COURT:   Yeah, and you said you didn't object to

21   doing that.   And then we're past it.   You have precisely the

22   information you want, not a pile of documents.

23             But I do understand you to say, though, that you've

24   already turned over the documents that also answer that

25   question.

                        Ornelas Reporting Services
                                                                 51


1            MR. RICHTER:     With the exception of the personnel

2    files of all those people.

3            THE COURT:     And I did not ask you to do that.

4            MR. RICHTER:     I understand.   I'm just being quick.

5            MR. BOSTANY:     And the documents, Judge, that they've

6    turned over are the ones that -- the Bate Stamped numbers that

7    you have before you.    There are no others.

8            THE COURT:     Okay.   Well, I think he said org. charts.

9    Did you not?

10           MR. RICHTER:     I believe that a org. chart has been

11   produced that's in --

12           THE COURT:     If it's not, then produce it.

13           MR. RICHTER:     Yes, Your Honor.

14           THE COURT:     If it has not been, because there's no

15   org. chart in here.    And I want to give this back because it's

16   confidential.

17           MR. BOSTANY:     Your Honor, recently I got a org. chart

18   for a collateral company, if not, the company that we're

19   talking about here.

20           THE COURT:     But they're going to hand you over -- I'm

21   telling them to.    They're going to give you the org. charts,

22   every company has got org. charts.     I mean, that's -- there's

23   somebody in charge of org. charts in every company.    There's

24   always a person who gets paid scads of money to make up org.

25   charts every quarter, so just get those and hand them over.

                        Ornelas Reporting Services
                                                                52


1            MR. BOSTANY:   For the digital experience group.

2            THE COURT:   For the digital experience group, yes,

3    correct, sir.

4            MR. BOSTANY:   And, Judge, these --

5            MR. RICHTER:   To the extent such a document exists.

6            THE COURT:   I'm not asking you to make it.

7            MR. RICHTER:   Okay.

8            THE COURT:   I'm just saying I'm certain that in a

9    large organization somebody made a org. chart because everybody

10   wants to know where they are on it.

11           MR. RICHTER:   Correct.

12           THE COURT:   I think that's just my --

13           MR. RICHTER:   And also to understand your order, it's

14   to provide as a response to an interrogatory to basically treat

15   number 54 as an interrogatory.

16           THE COURT:   Yes.

17           MR. RICHTER:   And provide responsive information.

18           THE COURT:   Exactly.    And I take you to be saying that

19   you don't object to that in any way.

20           MR. RICHTER:   I do not.

21           THE COURT:   All right.    Then we're covered.

22           MR. BOSTANY:   Judge, just so it's clear, exhibit E was

23   Perficient 3208 through 3227.

24           THE COURT:   Yes, sir.    Got it.

25           MR. RICHTER:   What would be our timeline for providing

                     Ornelas Reporting Services
                                                                53


1    that information?

2             THE COURT:   Remind me again when your pretrial

3    conference is.

4             MR. RICHTER:   January 16.

5             THE COURT:   It's coming up.   How long do you think it

6    will really take you to do that?   I mean you're not going to do

7    it.   You're going to get somebody at your client's place to do

8    it.

9             MR. RICHTER:   Considering the first time I'm going to

10   get anybody's attention about this is probably going to be

11   Monday morning.

12            THE COURT:   Yeah.

13            MR. RICHTER:   I would be probably -- I mean -- and

14   then the holidays in there, that's the whole part that's

15   troubling me about --

16            THE COURT:   Let's have it that you got to them at

17   least a week before the pretrial conference.

18            MR. RICHTER:   Okay.

19            THE COURT:   Fair enough, sir.

20            MR. BOSTANY:   Yes, Judge.

21            THE COURT:   All right.   So now I would -- and I'm not

22   trying to giver you a hard time, but I feel like I answered

23   this 23 and 41.   What more do you need?

24            MR. BOSTANY:   Your Honor, 23 wasn't addressed at all.

25            THE COURT:   No, but it was, it was indirectly.   I mean

                       Ornelas Reporting Services
                                                                  54


1    it's the same concept.

2            MR. BOSTANY:     It is the same concept.   We have

3    argument that the digital experience group was spawned and --

4    because of the leaders that they took from us.

5            THE COURT:   Yeah.

6            MR. BOSTANY:     We want to know what their profit was

7    and/or revenue for that group.

8            THE COURT:   And what I'm asking is that -- and I, you

9    know, I probably was being a little bit too presumptuous that

10   it was an easy task, you know, but I was saying, look, can't

11   you just take the spreadsheet and take the numbers on the

12   spreadsheet that they gave you and do the calculations.      Is

13   there information that's missing?

14           MR. BOSTANY:     Yes, they didn't give us a spreadsheet

15   concerning the digital experience group.   They refused to do

16   that.

17           THE COURT:   Did you?

18           MR. RICHTER:     I don't think that's right.   I think we

19   gave the name, we gave the billing rates, and all the billing

20   projects for all of the workers who came out of Six Dimensions.

21           THE COURT:   So here is the thing, you don't object to

22   doing that, right?

23           MR. RICHTER:     I believe I've already done it.

24           THE COURT:   All right.    But to the extent you haven't,

25   you don't object to doing it.

                     Ornelas Reporting Services
                                                                    55


1            MR. RICHTER:    Do not.

2            THE COURT:     All right.   And you believe that

3    information exists?

4            MR. RICHTER:    Correct.

5            THE COURT:     So you are ordered to supplement, to the

6    extent needed, to turn that information over to him, to

7    Mr. Bostany.

8            And, Mr. Bostany, if you don't know where it is, if

9    they think they've given it to you, will you please provide --

10   tell him where in the discovery you believe you've given him

11   that information.

12           MR. BOSTANY:    Yes.

13           THE COURT:     Just cooperate.

14           MR. BOSTANY:    Absolutely.   And that information,

15   again, is this revenue for the digital experience group.

16           THE COURT:     Yes.   I mean, there were a series of

17   interrogatories that were all I believe related.    So the order

18   that I set out I think easily includes at least within its

19   spirit RFP23 and 41.   Do you agree with that?

20           MR. RICHTER:    I do.   I believe there's no argument

21   with that.   And I'm happy to comply with what you said today.

22           THE COURT:     Then I appreciate you doing that.

23           MR. RICHTER:    Same deadline?

24           THE COURT:     Yes, please.   That -- I really want you to

25   walk into the pretrial conference having -- and, Mr. Bostany, I

                      Ornelas Reporting Services
                                                                    56


1    know you came here asking for sanctions.    I got it.   And I'm

2    just going to lay this out on the record:      The sanctions you're

3    asking for are so extreme that you can't have expected that

4    this case is basically going to be turned into a default

5    judgment over this.

6              MR. BOSTANY:   Judge, even the more lenient Judges

7    where the information was not produced but then ultimately

8    discovered and provided, imposed some sanction.     Here the

9    information was not provided and never turned over because it's

10   lost, and you have imposed no sanctions.

11             THE COURT:   Well, let's be clear.    I specifically

12   asked you which sanctions you were seeking.     I'm not going to

13   make up sanctions for you.

14             MR. BOSTANY:   Judge, the three sanctions that are in

15   my motion and attorney's fees are the sanctions that judges all

16   the time they'll allow for information that was given over

17   late.   Here we have information, key information, that was

18   never turned over.

19             THE COURT:   Did that -- what I'm trying to tell you is

20   you didn't satisfy your burden to me to show that what you say

21   happened, happened.    What I will say, though, is that you

22   obviously can reraise this with Judge Hittner.      And, you know,

23   if -- and, you know, get the evidence out during the trial.

24             Ask Ms. Brading what happened to the texts messages.

25   Where are they.   I mean, nothing I'm saying bars you from doing

                       Ornelas Reporting Services
                                                                     57


1    that.

2              I'm just saying that I'm not granting the striking --

3    the specific sanctions that you asked for are denied.     That's

4    all that's denied at this point based on the state of the

5    record.

6              MR. BOSTANY:   One of them was even attorney's fees you

7    didn't even give.

8              THE COURT:   I know that.   All right.   I'm aware.    And

9    I told you, just to be clear, so that when you pull this

10   transcript, and you need to cite this part too:      Part of the

11   reason that I'm not granting attorney's fees is that nobody

12   listened to me the last time and y'all didn't cooperate.        And

13   you have not -- you have not made the effort to work together

14   in a -- in a way that would cause me to think that one side or

15   the other is to blame or is not to blame.

16             So -- and that is based on my read of this, the record

17   on these motions, the record on the previous motions, the

18   record on other motions that are not before me that I tried to

19   dig through to try to figure out what the facts might be, you

20   know, and I have watched how the depositions were conducted and

21   I've been now a witness to this is our third hearing, maybe

22   fourth, even.   I think we had a quickie phone call that might

23   qualify as a hearing.    So for all of those reasons, that's why

24   I end up where I'm ending up.    But I'm being very clear that

25   I'm only denying the sanctions that were requested.     Y'all can

                       Ornelas Reporting Services
                                                                     58


1    do whatever it is that you feel like you need to do for your

2    case when it comes to the time for trial with Judge Hittner.

3    Nothing that I say is anything that Judge Hittner can't turn

4    around.   He's your district Judge.    This is -- I just, but when

5    we leave here, and I am going to just -- the very last thing to

6    both of you is there some -- I want you to turn over the

7    information to each other so that you can have a trial that is

8    fair.   So I think I've been clear about at least what's pending

9    here.   But is there anything else I can address right now?

10             MR. BOSTANY:    Just, Judge --

11             THE COURT:    That's within my purview.

12             MR. BOSTANY:    In response to that, I believe that the

13   Court's direction on September 21st was well intentioned and

14   excellent.   And that direction came after all of the skirmishes

15   that we had in August that you read in the deposition

16   transcripts and in June and July.     And I thought that that was

17   a good direction that you put us in.       And I respectfully submit

18   that the fault did not lie in our doorstep.      We bent over

19   backwards and had multiple communications with the defendants

20   telling them you're skating on dangerous ground by ignoring us.

21   Judge Bray was not unclear.     But I'm not asking you to change

22   anything you said.     I'm just complimenting you for it.

23             THE COURT:    Well, you don't need to do that.    Is there

24   something else that I need to address today, from your point of

25   view?

                       Ornelas Reporting Services
                                                                 59


1            MR. RICHTER:    I don't believe anything further.

2            THE COURT:     From your point of view, sir?

3            MR. BOSTANY:    I don't think so, Judge.   Are you going

4    to issue an order so -- even a brief order?

5            THE COURT:     A brief order.   But, you know, the problem

6    that I envision is the more I say, the more you're going to say

7    that's not exactly what you said.

8            MR. BOSTANY:    Well --

9            THE COURT:     I've been through this now three times.

10   So, you know, I'm a little bit reluctant.     My order will be the

11   60-page transcript here.   I mean, how I do, how I do bait that

12   down into something that you're going to say, well, you forgot

13   to say this part or that, which is what you did last time.

14           MR. BOSTANY:    I think, Judge, that if you deny -- that

15   the magistrate Judge is required, and I might be wrong, to

16   grant or deny specific relief in order --

17           THE COURT:     No, I'm going to do that.

18           MR. BOSTANY:    Okay.

19           THE COURT:     But I mean as to all of the minutiae that

20   that we've been through, no, no, no, I'm not going to do that.

21   But, yes, of course.   I will -- that way under rule 72 you can

22   go to Judge Hittner and say, Bray was wrong, and, you know, do

23   whatever it is that you want to do.     That's up to you.

24           MR. BOSTANY:    I respect you, Judge.    We disagree on

25   some legal matters, but I respect your rulings, and I respect

                     Ornelas Reporting Services
                                                                     60


1    you.

2              THE COURT:   All right.    Anything else?

3              MR. RICHTER:   Nothing further, Judge.

4              THE COURT:   All right.    You're excused.

5              Here, I'm going to give you these things back, by the

6    way, I don't think I need these.      To the extent -- there's only

7    one exhibit that's here.

8              MR. BOSTANY:   Judge, can we make -- I'm sorry to do

9    this.

10             THE COURT:   Do we need to go back on the record?

11   Motion to go back on the record?

12             MR. BOSTANY:   Yeah.   I respectfully ask, Judge, if we

13   could make this exhibit E, which was a copy.

14             THE COURT:   What's this?    Just say what this is.

15             MR. BOSTANY:   This is exhibit E to the motion.

16             THE COURT:   You filed it, though, right, under seal.

17             MR. BOSTANY:   But it was -- I don't know if it was

18   effectively filed under seal.     It's -- we've identified it as

19   exhibit E at the hearing 3208 through 3227, and it's not on the

20   docket.

21             THE COURT:   Mr. Cha is going to look, is doing that

22   right now.   It would be exhibit E to docket entry number what

23   is it again?

24             THE DEPUTY CLERK:   103.

25             MR. RICHTER:   No, I think it's 105 because it's the

                       Ornelas Reporting Services
                                                                61


1    motion to compel.

2            THE COURT:   Okay.   So go to --

3            MR. BOSTANY:   Okay.   He's right.

4            THE COURT:   We have it.   Okay.   Hand it to --

5            MR. BOSTANY:   My initial response are that these be

6    filed under seal.

7            THE COURT:   Oh, and you didn't file it, so now you

8    are.

9            MR. BOSTANY:   Not effectively, no.

10           THE COURT:   Can it be -- can you handle that?

11           THE DEPUTY CLERK:    I can file that under seal.

12           MR. BOSTANY:   Thank you very much.

13           THE COURT:   Done.   Anything else?

14           MR. RICHTER:   Nothing further, Your Honor,

15           MR. BOSTANY:   Nothing further, Your Honor,

16           THE COURT:   You're excused.

17           (End of Pretrial Proceeding.)

18

19

20

21

22

23

24

25

                     Ornelas Reporting Services
                                                              62


1                                 ***

2             I certify that the foregoing is a correct transcript

3    from the recording of proceedings in the above-entitled matter.

4    I further certify that the transcript fees and format comply

5    with those prescribed by the Court and the Judicial Conference

6    of the United States.

7    Date signed:   December 28, 2018.

8

9
                               /s/Leticia Ornelas Rangel
10                             Ornelas Reporting Services
                               P.O. Box 831751
11                             San Antonio, Texas 78283

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                     Ornelas Reporting Services
